DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter “Kim”, US 2016/0337946) in view of Swaminathan et al. (hereinafter “Swaminathan”, US 2015/0056985).
Regarding claim 1, Kim discloses a method in a user equipment (UE) (i.e., electronic device 100) for performing network selection for wireless service at switch-on 
determining, by processing hardware, a first plurality of frequency bands corresponding to the MCC (i.e., determining a home network information includes MCC code 310 (i.e., US), GSM as radio access technology (RAT), and 850 MHz as a center frequency band as described in paragraph 0043), the plurality of frequency bands including a first set of frequency bands associated with a network carrier to which the UE is subscribed (i.e., network identification information stored in a first database 121 includes band information for the home network as described in paragraphs 0040-0041, and assessing the corresponding operator network as described in paragraph 0043) and a second set of frequency bands not associated with the network carrier (i.e., network identification information stored in a first database 121 includes band information for networks other than the home network as described in paragraphs 0040-0041, and searching for a recently accessed network as described in paragraphs 0044 and 0051); 
scanning, by the processing hardware, the first set of frequency bands (i.e., scanning the network based on previously accessed network as described in paragraphs 0043 and 0051); and 
in response to detecting a new MCC (i.e., determining the country information in step 240 of Fig. 2) and determining that no service is available within the first set of frequency bands (i.e., determined that the search failed as shown in step 220 of Fig. 2), scanning a third set of frequency bands preferred by the UE within a second plurality of frequency bands corresponding to the new MCC (i.e., in response to obtaining country 
Kim, however, does not expressly disclose detecting an initial mobile country code (MCC), the initial MCC indicating a country in which the UE is currently located.
In a similar endeavor, Swaminathan discloses an apparatus and method for implementing a manual PLMN scan.  Swaminathan also discloses detecting an initial mobile country code (MCC), the initial MCC indicating a country in which the UE is currently located (i.e., detecting an MCC corresponding to the current location as described in paragraphs 0061, and 0090).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to implement a partial PLMN scan and provide quick results.  
With regard to claims 20, and 21, the Examiner rejects this claim at least for the same reasons discussed above because claim recites a different statutory and includes similar features to those of recited within claim 1.  In addition, Kim also discloses a user device (i.e., an electronic device 1001 as shown in Fig. 10) includes a processing hardware including one or more processors (i.e., application processor 1010), a radio circuitry (i.e., communication module 1020), and a non-transitory computer readable memory storing thereon instructions (i.e., memory 1030).
Regarding claim 2, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses in response to determining that no service is available within the third set of frequency bands, scanning at least the second set of frequency bands (i.e., search for network with all available RATs/frequencies when search failed in step 250 of Fig. 2). 

Regarding claim 5, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses determining that the initial MCC corresponds to a home country of the UE (i.e., performing a network scan based on home network as described in paragraph 0051); and using home public land mobile network (HPLMN) frequency bands as the first set of frequency bands (i.e., performing a network scan based on home network as described in paragraph 0051). 

Regarding claim 6, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses determining that the initial MCC is an international roaming MCC (i.e., determining the electronic device 100 moves to China from Korea as described in paragraph 0074); and identifying most preferred frequency bands in the international roaming MCC, to be used as the first set of frequency bands (i.e., searching a network based on information stored in the database 121 as described in paragraph 0074). 
Regarding claim 7, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses wherein identifying the most preferred 

Regarding claim 8, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses wherein identifying the most preferred frequency bands in the international roaming MCC includes using at least one of (i) a list of equivalent HPLMN (EHPLMN) frequency bands, (ii) a list of operator controlled PLMN (OPLMN) frequency bands, or (iii) user PLMN (UPLMN) frequency bands (paragraph 0051).

Regarding claim 9, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses wherein determining the first plurality of frequency bands includes: determining at least one of: (i) the UE previously obtained wireless service in the country of the initial MCC, (ii) the initial MCC is an MCC of the registered PLMN (RPLMN), or (iii) the UE stores PLMN bands for the RPLMN; and using RPLMN bands as the first plurality of frequency bands (i.e., attempt network connection based on history information as described in paragraphs 0043, and 0110.  Also, see Fig. 9 and its descriptions). 
Regarding claim 10, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses wherein: scanning the first set of frequency bands, the second set of frequency bands, and the third set of frequency 

Regarding claim 11, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses wherein the new MCC is a first new MCC, the method further comprising: detecting a second new MCC and scanning another set of frequency bands preferred by the UE within a third plurality of frequency bands corresponding to the second new MCC (i.e., detecting in different country and scanning the corresponding frequencies as described in paragraphs 0050-0051, and as shown in Figs. 3-5). 

Regarding claim 12, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses in response to detecting that no service is available within the second set of frequency bands (i.e., search failed in step 220 of Fig. 2), scanning a fourth set of frequency bands within a scan capability of the UE but outside each of the first plurality of frequency bands and the second plurality of frequency bands (i.e., searching all available RATs/frequencies in step 270 of Fig. 2, and as described in paragraph 0053). 

Regarding claim 13, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses wherein scanning the third set of frequency bands preferred by the UE includes identifying frequency bands of a most preferred PLMN in the new MCC (i.e., scan for communication network that supports WCDMA 2100 MHz in step 230 of Fig. 3, and as described in paragraph 0058). 

Regarding claim 14, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses wherein determining the first plurality of frequency bands and determining the second plurality of frequency bands includes querying a local database implemented in a non-transitory memory of the UE (i.e., querying using database 121 as described in paragraphs 0040 and 0060). 

Regarding claim 15, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses wherein querying the local database includes: retrieving, by the processing hardware, a respective list of frequency bands for an MCC, in response to specifying the MCC in a query (i.e. a corresponding country information and frequency information as described in paragraph 0060). 

Regarding claim 16, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses wherein querying the local database includes: retrieving, by the processing hardware, a respective list of PLMNs for the network carrier, in response to specifying the network carrier in a query (i.e., Vodafone, E-Plus or O2 as described in paragraph 0058). 
Regarding claim 17, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses wherein querying the local database further includes: retrieving, by the processing hardware, a respective list of frequency bands for a PLMN, in response to specifying the PLMN in a query (i.e., frequency information as described in paragraph 0060).

Regarding claim 18, Kim, and Swaminathan disclose all limitations recited within claims as described above.  Kim also discloses wherein querying the local database includes: obtaining a list of MCCs of countries adjacent to the country of the initial MCC, in response to specifying the initial MCC in a query (i.e., determining country information corresponds to neighboring country in step 710 of Fig. 7). 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Swaminathan, and further in view of Kavuri et al. (hereinafter “Kavuri”, US 10,045,287).
Regarding claim 3, Kim, and Swaminathan disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Kavuri discloses a cellular system selection frequency scan scope for roaming.  Kavuri also discloses scanning frequency bands within the second plurality of frequency bands that are not included in the third set of frequency bands (i.e., scanning another band depending on rejection and/or failure cause as described in col. 10, lines 42-55).

The motivation/suggestion for doing so would have been to enable the user to connect to a network when roaming.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Swaminathan, and further in view of in view of Sun et al. (hereinafter “Sun”, CN 102045812).
Regarding claim 19, Kim, and Swaminathan disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Sun discloses a method for cell section and terminal for the same.  Sun also discloses camping on a certain frequency band; in response to determining that the certain frequency band is not listed in the local database, updating the local database to include the certain frequency band (paragraph 0036). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to quickly access the network and obtain the service required. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Wayne H Cai/Primary Examiner, Art Unit 2644